



Exhibit 10.1


PROMISSORY NOTES EXCHANGE AGREEMENT
ASCENT SOLAR TECHNOLOGIES, INC.


The undersigned holder hereby agrees to exchange each of its existing and
currently outstanding Promissory Notes (aggregate principal amount and accrued
interest equal to $3,504,197.45 as of September 13, 2017) issued by Ascent Solar
Technologies, Inc., a Delaware corporation (the “Company”) (the “Existing
Notes”) in exchange for one newly issued Promissory Note of the Company (the
“New Note”) having a principal amount of $3,504,197.45. The New Note shall have
a maturity date of September 13, 2020, and shall have such other terms and
conditions as are mutually agreed to by the holder and the Company.


Date: September 13, 2017


Holder:
Global Ichiban Ltd         
By: LT Asia Management Ltd
By: /s/ Ashley Ong         
Name: Ashley Ong          
Title: Director, LT Asia Management Ltd        


Ascent Solar Technologies, Inc.
By: /s/ Victor Lee
Name: Victor Lee
Title: President & CEO









